Title: To George Washington from Anne-César, chevalier de La Luzerne, 7 May 1781
From: La Luzerne, Anne-César, chevalier de
To: Washington, George


                        
                            
                                Monsieur
                                A Philadelphie le 7. May 1781
                            
                            J’ai l’honneur d’envoyer copie à Votre Excellence d’une lettre que j’écris à Mr le Chevalier Destouches.
                                Je Vous prie de vouloir bien étre persuadé que je ne prens sur moi de proposer une expedition à ce Commandant que sur
                                les instances pressantes des Etats envahis; mais si elle se trouvoit en contradiction avec les plans que Vous pouvés
                                avoir formés ou Vos vues pour la campagne, je Vous prie de retirer ma lettre à Mr Destouches et le paquet addressé à
                                Mr le Comte de Rochambeau des mains de l’Exprès qui vous remettra celleci et de me les renvoyer par la premiere
                                occasion sure. 
                            Je suis avec un respectueux attachement Monsieur De Votre Excellence le très humble et très obéissant
                                    Serviteur
                            
                            
                                le che. de la Luzerne
                            
                        
                        Translation
                            I have the honor to send you the Copy of a letter which I write to the Chevr des Touche. I pray you to be
                                persuaded that I do not take upon me to propose an expediton to the Commander but at the pressing entreaties of the
                                invaded States. But if it should be found contradictory of the plans of Campaign which you have formed, I beg you to
                                withdraw my letter to Mr Des Touche and the packet addressed to the Count de Rochambeau from the Express who will
                                deliver this to you and to send them back to me by the first safe Opportunity. I am with respectful Attachment Yr
                                Excellency’s most obt Sert
                            
                                Chevr de la Luzerne.
                            
                        
                     Enclosure
                                                
                            
                                
                                    
                                        7 May 1781
                                    
                                
                                Les nouvelles de la Virginie et des autres Etats meridionaux ne permettent plus de douter que les
                                    Anglois n’ayant resolu de les attaquer avec des forces très superieures; ils sont mîme deja en état de leur faire
                                    la Loi par l’avantage qu’ils ont de pouvoir se transporter par mer et par les rivieres partout où il leur
                                    convient. La Virginie un des plus puissants Etats de la Confederation se trouve de la Sorte reduite à l’inaction
                                    et comme la Baye de Chesapeack est entierement dans la possession de L’Ennemi il est à craindre que le Maryland ne
                                    se trouve incessamment dans la mîme Situation et le mîme danger; Il est manifeste que le plan des Anglois est de
                                    les harasser, de les desoler Sans relache pour inspirer à une partie des habitans um grand desir de voir la fin de
                                    cette querelle et lorsqu’ils croiront leurs lassitudes et leus calamités au comble, de leur faire des propositions
                                    assés avantageuses pour les detacher de la Confederation. Quoique ces Etats Soyent fidelement attachés à
                                    l’independance, il est cependant devenu très important de leur procurer quelque relache de les
                                    faire participer autant qu’il est possible à l’assistance que S. M. a accordée à ses alliés et
                                    je puis Vous assurer, Monsr, que Vous ne Sauriés dans la circonstance actuelle leur rendre un
                                    plus grand Service que de Vous porter dans la Baye de Chesapeack et de tacher de Vous y
                                    établir. Plusieurs autres Considerations politiques, dans le detail desquelles je ne puis entrer, pressent cette
                                    mesure et S’il est possible que Vous la mettiés en éxecution, j’ai lieu de croire que Vous deconcerterés
                                    entierement le plan des Ennemis quant à la Virginie et au Maryland, et comme Vous aurés rendu à ces deux Etats la
                                        liberté de leurs mouvemens, Vous contribuerés beaucoup en mîme tems au Soulagement de ceux
                                    qui Sont plus méridionaux par l’assistance qu’ils Seront capables de leurs preter. Votre position dans la
                                    Chesapeack genera d’ailleurs la Communication par mer entre Newyorck et Charlestown et peut prévenir d’autres
                                    evenemens, qui pourroient ître encore plus facheux que l’état présent des Affaires pour les Etats envahis. 
                                En Vous exposant, Mr le Chevalier, mon opinion sur l’utilité de ce mouvement, je
                                    vous avoue que je Suis totalement hors d’état d’en former une relativement à la possibilité de l’execution. J’ai
                                    eu l’honneur de Vous transmettre dans le tems les details et les plans qui peuvent Vous mettre à mîme de porter un
                                    jugement. Mr de Tilly a été encore plus à portée pendant Son Séjour à la rade de Hampton de prendre les
                                    indications nécéssaires et ce Sont ces données qui doivent Vous decider. Je Vous prie aussi de vouloir bien
                                    regarder mes instances, quelque pressantes que la circonstance les rende, comme entierement subordonnées aux
                                    instructions que Vous pourriés avoir reçues de la Cour: je ne Vous propose donc de changer Votre Station que dans
                                    la Supposition que Vous n’avés point d’ordre contraire et que Vous n’avés reçu aucune autre
                                    destination. 
                                Quant aux mesures que Vous etes dans le cas d’attendre des Etats qu’il S’agit d’assister je vous
                                    prie, Mr, de vouloir bien ître persuadé qu’ils n’epargneront rien pour Votre Satisfaction et Si
                                    le concours des troupes de terre est jugé nécéssaire comme je le présume, on fera parvenir les
                                    instructions en consequence aux Officiers qui les commandent. 
                                
                            
                            Translation
                                The Accounts from Virginia and the other southern States leave no doubt but that the English are
                                    resolved to attack them with very superior forces. They are already in condition to command them by the advantages
                                    which they have of transporting themselves by the Sea and by all the Rivers as it suits them. Virginia one of the
                                    most powerful States in the Union finds herself by these means reduced to a state of inaction and as the Bay of
                                    Chesapeak is intirely in the possession of the Enemy it is to be feared that Maryland will find herself shortly in
                                    the same condition and in the same danger. It is manifest that the plan of the English is to harrass and desolate
                                    them without intermission to inspire part of the inhabitants with a desire of seeing an end of the Quarrel and
                                    after they think their weariness and their Calamities are at the height, to make their propositions advantageous
                                    enough to withdraw them from the Confederation. Although these states are firmly attached to their Independance,
                                    it has in the meantime become very important to make them participate as much as it is possible the assistance
                                    which His Majesty has granted to his Allies, and I can assure you sir that you cannot in present circumstances
                                    render them a greater service than carrying yourself into the Bay of Chesapeak and endeavouring to establish
                                    yourself there. Many the political considerations, into the detail of which I shall not enter, press that measure
                                    and if it be possible for you to carry it into execution, I have reason to believe that you will intirely
                                    disconcert the Enemy’s plans against Virginia and Maryland, and when you shall have given to those two states the
                                    liberty of exerting themselves, you will contribute very much at the same time to the releif of the more southern
                                    by the assistance which they will be capable of affording. Your position in the Bay of Chesapeak will restrain
                                    also their Communications between New York and Charlestown and perhaps prevent other events
                                    which may be yet more greivous than the present to the invaded States.
                                In giving, Sir, my opinion upon the utility of the movement, I avow to you that I am totally
                                    incapable of forming one upon the possibility of carrying it into execution. I have had the honor of transmitting
                                    you from time to time the details and plans which can enable you to form a judgment. Mr de Tilly having been more
                                    convenient during his stay in Hampton Road to make the necessary remarks, you ought to decide by them I
                                        pray you also to regard my entreaties, altho’ pressing as the circumstances render them, as intirely
                                    subordinate to the directions which you may have received from the Count, I do not propose to you to change your
                                    position, but upon a supposition that you have no orders to the contrary and that you have received no other
                                    destinations.
                                As to the measures which you are in this case to expect from the states which you will go to assist,
                                    I beg you to assure yourself sir that they will spare nothing to satisfy You; and if an assemblage of land Forces
                                    is judged necessary, as I presume it will be, they will send their instructions in consequence of it to the
                                    Officers who command them.
                            
                        
                        
                    